Citation Nr: 0704466	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to April 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
coronary artery disease, and assigned a 30 percent evaluation 
effective January 2004.  It also confirmed and continued a 10 
percent disability evaluation for hypertension.  The RO 
further denied service connection for the following 
disabilities:  diverticulitis (claimed as stomach and colon 
condition), tinnitus, diabetes mellitus type 2, lung 
condition, right hip condition, left hip condition, right 
knee buckling, and tension headaches.  The veteran has only 
appealed the issue of service connection for tinnitus.  

In May 2005, the veteran testified at a personal hearing 
before the Decision Review Officer.  A copy of the transcript 
is of record.

In August 2006, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of tinnitus due to disease or injury 
in service is not of record.






CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran.  In 
the letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, had a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which is usually shown by medical records or medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, private treatment records from April 
2002 to March 2004, and VA outpatient treatment records from 
February 2004 to June 2006.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for tinnitus, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. §5103A(d).  Here, the 
evidence does not indicate that the veteran's tinnitus may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The veteran has not brought forth 
evidence, other than his statements, suggestive of a causal 
connection between the tinnitus and service.  The RO informed 
the veteran that he would need medical evidence of a 
relationship between the veteran's current disability and 
service, and the veteran has not provided such evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

II.  Decision  

The veteran asserts during the August 2006 hearing that 
exposure to artillery gunfire during service caused him to 
develop tinnitus in both ears.  He explained during the May 
2005 hearing that his barracks was located near an artillery 
battery, and was therefore subjected to a higher noise level.  
In his September 2004 statement, he stated that since 
Vietnam, the ringing in his ears had become progressively 
worse.  The veteran contended that his tinnitus was a direct 
result of the activities he took part in during his active 
military service.  Service records reveal that the veteran's 
military occupational specialty (MOS) was a dial/manual 
central office repairer and his secondary specialty was 
operations chief.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  As stated 
previously, the veteran is competent to allege that he 
noticed ringing in the ears while in service, but there are 
no complaints of ringing of the ears during service or many 
years thereafter.  Even though there have been intermittent 
complaints of ringing of the ears by the veteran, the 
complaints are overly remote to service to be dispositive of 
it being incurred in service.  Additionally, the veteran has 
not been diagnosed with tinnitus by a medical professional.  
Therefore, the veteran has not brought forth competent 
evidence from a medical professional of a "disability" and 
service connection cannot be granted for such disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

However, assuming without deciding that the veteran has 
tinnitus following his discharge from service, he has not 
brought forth competent evidence that the tinnitus is related 
to his service.  The Board finds that the preponderance of 
the evidence is against a finding of the veteran having 
tinnitus while in service or immediately thereafter as a 
result of service.  Service medical records show no 
complaints, treatments, or diagnosis of tinnitus.  Post 
service medical records show that the veteran specifically 
denied having tinnitus as recently as July 2004.  The 
outpatient treatment evaluation in July 2004 stated that the 
veteran denied having tinnitus.  Furthermore, he did not 
claim tinnitus as a disability on his first application for 
service connection for disability in April 1982.  

The Board is aware of the veteran's contentions that he has 
had ringing in the ears since service; however, there is no 
medical evidence of record showing a current diagnosis of 
tinnitus.  The veteran is not competent to provide a nexus 
between tinnitus and service, as the evidence does not show 
that he has the requisite knowledge of medical principles 
that would permit him to render opinions regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, tinnitus cannot be related to acoustic trauma in 
military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


